Citation Nr: 1602308	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  07-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for loss of memory and concentration, claimed as secondary to bronchitis and allergies.

3.  Entitlement to service connection for a respiratory disorder, to include asthma and bronchitis.

4.  Entitlement to service connection for headaches, claimed as secondary to bronchitis and allergies and/or service-connected major depression.

5.  Entitlement to service connection for a gynecological disorder, claimed as vaginal discomfort and bleeding.

6.  Entitlement to service connection for sinusitis and allergies.

7.  Entitlement to service connection for abdominal pain and ulcers, to include as secondary to major depression.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to July 1980.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2009 and May 2014, the Board remanded this matter for further development. 

In October 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The record was held open for 30 days until November 20, 2015 to allow the Veteran to submit additional evidence.  

Given that the Veteran's claimed bronchitis is also considered a respiratory disorder, for clarification purposes, the Board has addressed these matters under one issue as set forth on the front page of this decision.   

Additional evidence has been associated with the record that has not been considered by the Agency of Original Jurisdiction (AOJ).  However, at the Board hearing and in November 2015 statement, the Veteran waived AOJ consideration of all evidence received since the issuance of the last supplemental statement of the case in May 2015.  38 C.F.R. § 20.1304(c).   As such, the Board may properly consider such evidence.  

At the October 2015 Board hearing, the Veteran raised the issue of entitlement to an increased rating for her service-connected major depression, but this matter has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The Board also notes that, in a subsequent November 2015 email to her representative, which was also submitted to the Board, the Veteran inquired as to whether she should again seek nonservice-connected pension benefits as she was off from work due cervical spine surgery.  As discussed below, this issue was withdrawn by the Veteran at the Board hearing and the Board does not have jurisdiction over it.  Therefore, the Veteran is advised that, if she does wish to pursue nonservice-connected pension benefits, she should file a claim with the AOJ.  

This appeal was processed using the electronic, paperless Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for sinusitis and allergies and abdominal pain and ulcers are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, at the October  2015 Board hearing, the Veteran withdrew her appeal pertaining to the issue of entitlement to nonservice-connected pension benefits.    

2.  The Veteran's loss of memory and concentration are part and parcel of her service-connected major depression, and she does not have a current diagnosis of a separate and distinct disorder manifested by loss of memory and concentration.  

3.  A respiratory disorder, to include asthma and bronchitis, is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a separate and distinct chronic headache disability.

5.  A gynecological disorder, claimed as vaginal discomfort and bleeding, is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to nonservice-connected pension benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for service connection for loss of memory and concentration have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a respiratory disorder, to include asthma and bronchitis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5.  The criteria for service connection for a gynecological disorder, claimed as vaginal discomfort and bleeding, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record during a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the October 2015 Board hearing, the Veteran withdrew her appeal as to the issue of entitlement to nonservice-connected pension benefits.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

II. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2006 letter, sent prior to the initial unfavorable decision issued in June 2006, advised the Veteran of the evidence and information necessary to substantiate her service connection claims as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The Board recognizes that the Veteran has also claimed that her loss of memory and concentration are secondary to bronchitis and allergies and that her headaches are secondary to her bronchitis and allergies as well as her service-connected major depression.  However, the Veteran has not received VCAA notice of what evidence is required to substantiate a claim on a secondary basis.  Nevertheless, as discussed further below, the probative medical evidence of record shows that the Veteran has not been diagnosed with a separate and distinct disability manifested by loss of memory and concentration; rather, her symptoms are part and parcel of her already service-connected major depression.  Likewise, the evidence also shows that her headaches have been found to be symptoms of other disorders rather than a separate and distinct chronic disability.  As the Veteran has not been found to have a separate and distinct disability with respect to these issues, there would be no basis for the award of service connection on a secondary basis.  

As such, additional VCAA notice would not aid the Veteran in substantiating her claims.  In turn, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service reports of VA and private treatment, Social Security Administration (SSA) records, and VA examination reports.  Moreover, the Veteran's statements in support of the claims, including her Board hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was afforded VA examinations in January 2015, February 2015, and May 2015 that provided etiological opinions with respect to the claims decided herein.  The Board finds that the VA examinations and opinions are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Moreover, in October 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2015 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  Further, the undersigned requested further information concerning pertinent symptoms since service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include in-service incurrence, current disability, and a nexus between the two.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the hearing discussion did not reveal any additional, outstanding evidence necessary for an adjudication of the claims decided herein.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds that there was substantial compliance with the September 2009 and May 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the AOJ was directed to obtain outstanding VA treatment records, to specifically include records dated prior to 2006 and records pertaining to Veteran's  hysterectomy, endometrial ablation, and endometrial biopsy procedure notes, operative reports, and laboratory reports related to these procedures dated in September 2010, April 2011, and December 2011.  The AOJ was also directed to contact the Veteran to identify all non-VA providers who had treated her.  The record shows that all outstanding VA treatment records dated to May 2015, including the September 2010, April 2011, and December 2011 records specifically requested, have been obtained.  Moreover, in November 2014, notice was sent to the Veteran requesting that she identify any outstanding private treatment records; however, she did not respond.  Further, the AOJ was also directed to schedule the Veteran for VA examinations.  As noted above, the Veteran was afforded VA examinations in January 2015, February 2015, and May 2015 with respect to the issues decided herein that are adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

III.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities
are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, loss of memory and concentration, the diagnosed respiratory disorders, and claimed headaches are not diseases enumerated under 38 C.F.R. § 3.309(a).  As such, service connection for these disabilities may not be established simply based on a showing of continuity of symptomatology.   

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As a final preliminary matter, the Board recognizes that, at the October 2015 Board hearing, the Veteran's representative argued that the Veteran's service-connected alopecia was some sort of an autoimmune disorder and, in turn, all of the Veteran's disorders on appeal were somehow associated with or related to her alopecia.  However, there is no competent medical evidence indicating that the Veteran's alopecia is an autoimmune disorder.  Moreover, the evidence also fails to show any relationship between the Veteran's alopecia and the issues herein decided.  As such, the Board finds that there is no need for further development consistent with this contention.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).


Loss of Memory and Concentration

The Veteran is seeking service connection for loss of memory and concentration.  In her February 2006 claim statement, the Veteran appeared to assert that her memory and concentration difficulty were caused by her bronchitis and allergies.  At the Board hearing, she reported increasing memory and concentration problems, but also acknowledged that these were symptoms associated with her service-connected depression.  

Service treatment records are silent with respect to any memory or concentration problems or diagnosis of a disorder manifested by such symptoms.  No such symptoms were observed or reported at the Veteran's separation examination prior to discharge.  Importantly, the Veteran also expressly denied any loss of memory in her contemporaneous medical history.  

The Veteran filed her current claim seeking service connection in February 2006, almost 26 years after her discharge from service.  Moreover, although the Veteran has reported such symptoms, post-service treatment records beginning approximately in 2003 are also silent with respect to any diagnosis of a chronic disorder manifested by memory and concentration problems.  In this regard, a March 2009 VA neuropsychological testing showed mildly abnormal neuropsychological test results slightly worse than 2006 and a profile consistent with a personality disorder and/or paranoid traits.  A follow-up June 2009 VA treatment record indicated that the Veteran had requested the March 2009 neuropsychological testing to evaluate her memory loss.  

The Veteran was afforded VA mental disorder examinations in January 2007 and June 2012.  However, when identifying symptoms associated with the Veteran's depression, the examiners were silent with respect to any findings of memory loss as well as any concentration problems.  

Significantly, on remand, the Veteran underwent a VA examination in January 2015 to evaluate her service-connected mental disorder and to determine whether she had a separate and distinct disorder manifested by memory loss and concentration.  After reviewing the record and examining the Veteran, the examiner found that there was not sufficient evidence to meet the diagnostic criteria (DSM-IV or DSM-5) for a separate diagnosis related to memory deficits or concentration issues at the time.  However, it was determined that the Veteran continued to meet diagnostic criteria for major depressive disorder, which was noted to be mild to moderate in severity.  

Therefore, based on the evidence of record, the Board finds that service connection for loss of memory and concentration is not warranted.  In this regard, the Veteran's loss of memory and concentration have been found to be part and parcel of her service-connected major depression.  In turn, her memory and concentration symptoms are already contemplated in her current disability rating for her major depression.  In fact, the rating criteria for mental disorders specifically contemplates memory loss and concentration problems.  See 38 C.F.R. § 4.150, General Rating Formula for Mental Disorders.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14 .  Therefore, to assign an additional rating based on the same symptomatology would be tantamount to pyramiding.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (it is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  

Significantly, the remaining medical evidence is silent with respect to any diagnosis of a disorder manifested by memory problems and loss of concentration that is separate and distinct from the Veteran's service-connected psychiatric disability.  

Furthermore, while the Veteran is competent to report her symptoms, she is not competent to diagnose a separate disorder and directly link it to service or another disability as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran are nonprobative evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Again, the Board acknowledges that the Veteran has also asserted that her loss of memory loss and concentration are secondary to her bronchitis and allergies.  As service connection for the Veteran's claimed bronchitis has been denied herein, there is no basis for award service connection on a secondary basis.  Likewise, in light of the medical evidence showing that her memory and concentration problems are symptoms of her major depression as opposed to a separate and distinct disorder, there would be no basis for awarding service connection on a secondary basis even if service connection for bronchitis or allergies was awarded at a later date.  

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for service connection for loss of memory and concentration.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

Respiratory Disorder, to include Asthma and Bronchitis

The Veteran is also seeking service connection for a respiratory disorder, variously diagnosed as asthma and  bronchitis.  She specifically asserts that she began experiencing respiratory symptoms due to environmental exposures while stationed in Morocco.  

Service treatment records showed that the Veteran reported chest pain upon breathing in April 1976.  A follow up record indicated that the chest pain was musculoskeletal and a May 1976 chest x-ray was normal.  A February 1978 record showed that the Veteran presented with difficulty breathing.  However, no assessment was given and it was noted that the Veteran felt better after lying down and returned to duty by her own choice.  A November 1978 record showed that Veteran again reported chest pain and that she had the same problem in April 1976.  In a subsequent clinical record, she reported smoking three to four packs of cigarettes per day.  The impression was possible Barlow's syndrome.  However, a December 1978 record showed that her chest pains disappeared when she quit smoking.  In her report of medical history prior to discharge, the Veteran reported pain or pressure in her chest, but she expressly denied asthma, shortness of breath, and chronic cough.  The contemporaneous service separation examination was also silent with respect to any chronic respiratory disorder.  

The first post-service medical evidence of record is an October 2003 private evaluation.  At that time, the Veteran reported a dry, productive cough.  However, physical examination of the chest was normal.  No respiratory disorder was diagnosed, but she was put on medication for allergic rhinitis.  A February 2004 psychological evaluation noted complaints of chest pain.  However, again there was no diagnosis of a chronic respiratory disorder.  

The Veteran filed a claim seeking service connection for a respiratory disorder in February 2006, almost 26 years after her discharge from service.  At that time, she reported that her bronchitis had approximately begun in 2005.

A January 2006 VA treatment record showed that the Veteran was recently treated with antibiotics for bronchitis.  A follow up record dated that same month showed that the Veteran presented complaining of a bronchial productive cough for the past year, worse in the past month.  A follow up September 2006 record showed that the Veteran complained of chest pain upon exertion.  The Veteran reported that she began experiencing trouble breathing when she lived in California for six years due to mold in a vehicle she owned.  The examiner noted that the Veteran's symptoms suggested reactive airway more than cardiogenic reason for her pain and an inhaler was prescribed.  

During a January 2007 VA examination for pension purposes, the Veteran reported that she had upper respiratory allergic symptoms with rhinitis, postnasal drainage, and coughing when she was stationed in Africa in the 1970's.  She related the onset of her asthma symptoms in 2005, mainly to exercise and mold exposure.  The examiner diagnosed the Veteran with exercise-induced asthma; however, he noted that the claims file was not available to him for review.  Moreover, given that the examination was for pension purposes, no etiological opinion was provided.   

The Veteran was afforded a VA respiratory examination in June 2012.  The examiner noted that the Veteran was not treated for a chronic bronchial or pulmonary condition in service and that multiple pulmonary function tests (PFTs) were normal.  He further noted that the Veteran was diagnosed with asthma and acute bronchitis in 2006 and that she required the use of inhaled bronchodilator therapy on a daily basis.  The examiner opined that the Veteran did not have a respiratory condition related to service.  In September 2013, a VA examiner noted that he reviewed the Veteran's claims file and there were no changes to the June 2012 VA respiratory examination.

On remand, the Veteran was afforded another VA examination in February 2015.  The claims file was reviewed.  The examiner observed that the Veteran was seen for chest pain while in service; however, no diagnosis was made.  The examiner indicated that the Veteran was not treated for a chronic bronchial or pulmonary condition in service.  The examiner noted that the Veteran reported that her chest pain went away when she stopped smoking.  On separation examination, the Veteran denied asthma, shortness of breath, or chronic cough.  The examiner observed that she was diagnosed with exercise induced asthma in 2006.  At such time, CT chest was negative and PFTs were normal as were several PFTs after that time.  The examiner diagnosed asthma since 2006 and found that it was not related to service.  The examiner rationalized that the Veteran was not treated for a chronic bronchial or pulmonary condition in service and on exit she expressly denied asthma, shortness of breath, or chronic cough. 

The VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

After considering the totality of the evidence of record, the Board finds that service connection for a respiratory disorder, to include asthma and bronchitis, is not warranted as there is no competent evidence linking any disability to the Veteran's military service.  Indeed, as pointed out by the February 2015 VA examiner, while there were complaints of chest pain in service, service treatment records are completely silent with respect to any diagnosis of a chronic bronchial or pulmonary condition in service.  Importantly, the Veteran's lungs were evaluated as clinically normal at the time of her discharge examination.  Moreover, there is simply no competent evidence linking any current respiratory disorder to any incident in service.  Again, after reviewing the claims file, the highly probative February 2015 VA examination with etiological opinion found that the Veteran's current respiratory disorder, diagnosed as asthma, was not related to service.  The examiner provided a detailed rationale for this opinion and there is no competent evidence of record to refute this opinion.  

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the Veteran is competent to report symptoms in service as well as pertinent symptomatology since service.  However, she is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Moreover, the Board finds the Veteran's current assertions of pertinent symptoms since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Importantly, although chest pain was reported in service, the Veteran expressly denied any respiratory symptoms upon discharge in 1980.  See Curry v. Brown, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the claimant).  Moreover, the medical evidence of record is silent with respect to any respiratory symptoms until approximately 2006.  The Board recognizes that the Veteran reported that she was unable to go to a doctor for many years due to being a single mother.  However, when she did first seek private treatment after many years in 2003, the Veteran failed to report any ongoing respiratory symptoms since service, which weighs against her later statements that she had been experiencing such symptoms since her discharge.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Likewise, at the January 2007 VA examination for pension purposes, the Veteran clearly indicated that the onset of her respiratory symptoms was in 2005.  These inconsistencies weigh against her later statements of pertinent symptoms since service.  In sum, the Veteran's current statements, made in connection with her pending claim for VA benefits, that she has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the Veteran's express denial of any symptoms upon discharge, the lack of medical evidence for many years after service, her report on two occasions of onset date of 2005, and the fact that she was silent with respect to any symptoms related to service until she filed her current claim in 2006 to be persuasive evidence against her claim.  Accordingly, while her contentions have been carefully considered, her statements are outweighed more the highly probative February 2015 VA examination.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a respiratory disorder, to include asthma and bronchitis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Headaches

The Veteran is also seeking service connection for headaches.  In statements of record and at the Board hearing, she reported that she has suffered from headaches in service that have continued to the present time.  She has also asserted that her headaches are secondary to her bronchitis and allergies as well as service-connected major depression.

Service treatment record do document that the Veteran was treated for headaches on numerous occasions in service, primarily in connection with other symptoms.  She also reported frequent or severe headaches in her report of medical history during her separation examination.  However, the separation examination was silent with respect to any chronic headache disorder.  

Post-service, a March 2004 private medical evaluation for worker's compensation showed that the Veteran reported that her headaches were caused by job stress.  A subsequent February 2005 record showed that the Veteran had headaches associated with sinusitis.  However, in the January 2007 VA examination report, the examiner noted that the Veteran had headaches for five to six years and that they were related to psychological factors.  Another January 2007 VA examination and an October 2011 VA treatment record also indicated that her headaches were associated with her hypertension.  In a July 2012 VA treatment record, a physician opined that the headaches were most probably related to cervical radiculopathy.  In sum, post-service treatment records and VA examination reports all indicate that the Veteran's headaches are part and parcel of other disorders.  

Thus, the Board sought clarification as to whether the Veteran suffered from a chronic headache disorder and on remand the Veteran was afforded a VA examination in January 2015.  The claims file was reviewed.  The Veteran reported that her headaches began in service, but she could not recall a specific diagnosis.  This examiner indicated that the Veteran had non-specific headaches since 2012.  The  examiner observed that the Veteran was seen for headaches while in service and indicated that she had frequent headaches on her medical history at examination.  The examiner also acknowledged that the Veteran had been seen several times at VA for headaches since her discharge from service.  The diagnoses associated with headaches are multiple, including job stress, hypertension, allergies, bronchitis, carpal tunnel syndrome, right shoulder complaints, psychological factors and cervical radiculopathy.  The examiner stated that it should be noted that, in each instance, the headache was not the primary diagnosis.  The headache was only a symptom of the true medical problem present at the time.  Therefore, the examiner opined that it is less likely than not that this Veteran's headaches were a result of her military service.  Instead, her headaches seem to be a symptom of other medical conditions.

The VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

Therefore, based on the evidence of record, the Board finds that a preponderance of the competent medical evidence is against a finding that the Veteran currently suffers from a separate and distinct chronic headache disorder.  In this regard, the highly probative January 2015 VA examination with addendum opinion clearly found that the Veteran headaches were symptoms of other disorders as opposed to a separate and distinct disability.  Specifically, the examiner clearly found that in each case that the Veteran had reported a headache, it was not the primary diagnosis.  There is no opinion of record to refute this opinion.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Nevertheless, the Court has also held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court found that the Board erred when it did not consider whether the appellant's adjustment disorder, diagnosed prior to the claim period, was extant at the time he filed his claim but had resolved by the time of the later examination.  Therefore, the Board will also look to the evidence prior to the claim period.  

Again, although VA treatment records and VA examination reports all show reports of headaches, these complaints have all been made in conjunction with other disorders.  Therefore, based on the February 2015 VA examiner's opinion that the Veteran's headaches are symptoms of other disorders, the Board finds that the Veteran has not suffered from a separate and distinct chronic headache disability at any point during the course of the appeal or, for that matter, at any point prior to the appeal period.  

Again, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, while the Veteran is competent to report her symptoms, she is not competent to diagnose a separate disorder and directly link it to service or another disability as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran are nonprobative evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Again, the Board acknowledges that the Veteran has also asserted that headaches are secondary to her bronchitis and allergies as well as her service-connected depression.  Nevertheless, in light of the probative medical evidence showing that the Veteran's headaches are symptoms of other disorders as opposed to a separate and distinct disorder, there is no basis for awarding service connection on a secondary basis.  

In conclusion, the preponderance of the evidence is against service connection for headaches.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


Gynecological Disorder

The Veteran is also seeking service connection for a gynecological disorder, claimed as vaginal discomfort and bleeding.  The Veteran reports that she experienced vaginal symptoms and irregular bleeding in service that has continued to the present time.  

The Board notes that the Veteran was treated for an irregular menstrual pattern during service, and that she noted a change in her menstrual pattern in an undated report of medical history during her separation examination.  

Post-service, the Veteran was diagnosed with menometrorrhagia in an October 2003 private internal medicine evaluation.  A February 2006 VA treatment note showed that the Veteran reported that she had heavy menstrual bleeding since 1980.  

During a January 2007 VA gynecological conditions examination, the Veteran reported that she had unpredictable menstrual cycles, cramping, and dysmenorrhea that began in service; however, the examiner opined that there was no evidence that the Veteran's current bleeding and vaginal discomfort were caused by an event that occurred during service.  The examiner noted that the service treatment showed some dysfunctional bleeding while the Veteran was taking oral contraceptives, and treatment for vaginitis caused by trichomonas and "type".  

Subsequently, the Veteran underwent hysterectomy and endometrial ablation in April 2011.

As the January 2007 examiner did not address the October 2003 diagnosis of menometrorrhagia, the Board remanded the claim for a clarifying opinion.  The Veteran was afforded a VA examination in May 2015.  The claims file was reviewed.  The examiner noted that, in many instances, the Veteran  cannot recall the exact gynecological symptoms or date of onset or treatment received while in military or at the VA.  After examining the Veteran and reviewing the claims file, the examiner determined that the Veteran's gynecological disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that, based on review of available medical records, Veteran was treated for irregular menstrual period on two occasions while in service.  Both were related to miscount of days and incorrect use of her birth control pills.  These were skipped menses and not related to any known pathology.  She was also seen for menstrual cramps or dysmenorrhea on other occasions.  Dysmenorrhea without underlying pathology is considered a physiologic and normal phenomena in menstruating females.  

During her separation medical examination, the Veteran reported a change in her period and was noted to be pregnant at 24 weeks gestational age with estimated delivery of November 1,1980.  The examiner noted that there is no mention of heavy or abnormal bleeding.  Her diagnosis of heavy bleeding and metromenorrhagia came years later in 2003 and is not related to any of her gynecological issues listed above.  The Veteran was treated for postmenopausal bleeding in 2011 which was unrelated to any of her service-related gynecological visits.  She underwent hysteroscopy and diagnostic laparoscopy for this condition in April of 2011.  Postmenopausal bleeding was resolved.

The Veteran also had history of trichomona vaginitis while in service and prior to
entering the service, which is considered a sexually transmitted disease (STD) and can be protected with safe sex practices.  She has been evaluated for vaginal discharge many times and has been negative for STDs in the past few years.  In turn, the examiner found that this condition was not a service-connected condition.  The Veteran also reported some intermittent activity related abdominal pain.  She was examined during this visit and with negative gynecological examination.  This pain did not appear to be related to gynecological issues and is intermittent and related to activity.  Service treatment records are negative for any complaints regarding this condition and therefore is not considered of gynecological origin or related to her gynecological issues during service years.  In turn, this condition is also not related to service.  

The VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

After considering the totality of the evidence of record, the Board finds service connection for a gynecological disorder, claimed as vaginal discomfort and bleeding, is not warranted as there is no competent evidence linking any disability to an incident in service.  In this regard, although service treatment records documented complaints of irregular menses and vaginitis, the VA examiner clearly determined that any current disorder was not related to service and offered a detailed rationale for such opinion.  There is no competent evidence of record to refute this opinion.  

Again, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to report symptoms in service, as well as pertinent symptomatology since service.  However, she is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Moreover, although the Veteran has credibly reported continuing irregular bleeding and discomfort and indicated that she only failed to seek treatment for so many years because she was a single mother raising two children, her assertions that her current symptoms are a continuation of the symptoms she experienced in service are outweighed by the more probative February 2015 VA examination finding no such relation.  Importantly, her gynecological disorder is not one of those diseases listed at 38 C.F.R. § 3.309(a).  Thus, a continuity of symptoms may not be used to establish service connection and a medical nexus is required.  See Walker, supra.

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a gynecological disorder, claimed as vaginal discomfort and bleeding.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal pertaining to the issue of entitlement to nonservice-connected pension benefits is dismissed.  

Service connection for loss of memory and concentration is denied.  

Service connection for a respiratory disorder, to include asthma and bronchitis, is denied.

Service connection for headaches is denied.  

Service connection for a gynecological disorder is denied.  



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking service connection for sinusitis and allergies.  Service treatment records showed that the Veteran was treated for rhinitis in February 1976 and again in February 1977.  A May 1979 record showed that the Veteran presented with headaches and pain and pressure in the sinus area.  Impression was questionable sinusitis.  Other service treatment records also document treatment for upper respiratory symptoms variously diagnosed as a cold or flu.  During a January 2007 VA examination, the Veteran reported that she had upper respiratory allergic symptoms with rhinitis, postnasal drainage, and coughing when she was stationed in Africa in the 1970's.  

As such, the Board previously remanded this case for a clarifying opinion.  The Veteran was afforded a VA examination in February 2015.  The examiner diagnosed allergic rhinitis.  He noted that the Veteran again reported having a very bad allergies, sneezing, watery or dry eyes in the 1970s while in service and the symptoms became bad again around April 2004.  The examiner indicated that the record was silent for any complaints, treatment, or tests for allergic rhinitis until after 2000.  Thus, he opined that there was no nexus between the Veteran's rhinitis and her service as there was no documentation until after the year 2000.  

However, as noted above, the Veteran's service treatment records do show complaints and treatment on numerous occasions for upper respiratory symptoms.  Thus, the examination is inadequate as the examiner did not appear to consider all of the relevant evidence or, in light of such, provide sufficient rationale for the opinion.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above in the February 2015 VA examination, the Board finds that an additional examination is necessary to address these deficiencies.  The Board finds that an examination rather than another opinion would be useful so that the examiner can obtain a full complete medical history from the Veteran, including details of her overseas service.  

The Board also previously sought another VA examination to address the issue of service connection for abdominal pain and ulcers.  The Veteran was afforded a VA examination in February 2015.  The examiner diagnosed peptic ulcer disease since 2003 and hiatal hernia since 2006.  However, the examiner found that the Veteran's stomach conditions and abdominal pain were not related to service.  The examiner rationalized that there was no treatment for a stomach or duodenal condition in service and the Veteran reported that her symptoms actually began in 2002.  

However, at the Board hearing, the Veteran appeared to indicate some sort of relationship between her current stomach disorder and her major depression due to stress.  As such, the Board finds that the Veteran has raised the claim of service connection on a secondary basis.   See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, an addendum opinion is necessary to address whether the Veteran's claimed stomach is secondary to his service-connected major depression.  See 38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

As a final matter, the AOJ sent a notification letter to the Veteran in April 2006 pursuant to the VCAA, which informed her of the information and evidence needed to substantiate a claim for service connection on a direct basis.  However, the letter did not provide the information and evidence necessary for to substantiate a claim on a secondary basis.  Thus, in light of the need to remand for other matters, the AOJ should send another VCAA notice to the Veteran providing the information and evidence necessary to substantiate her claim for service connection for abdominal pain and ulcers on a secondary basis.    

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice informing her of the information and evidence necessary to establish service connection for abdominal pain and ulcers on a secondary basis.

2.  Schedule the Veteran for a VA examination to address the etiology of her claimed sinusitis and allergies.   The electronic record, including a copy of this Remand, must be made available to the examiner for review prior to the examination.  After examining the Veteran and taking a complete, thorough medical history, the examiner should specifically delineate all chronic upper respiratory disorders.  Thereafter, with respect to each diagnosed disorder, the examiner should offer an opinion as to the following whether it is as least as likely (a 50% or higher degree of probability) as not that any diagnosed upper respiratory disorder is related to the Veteran's active service, to include environmental exposures while stationed overseas. 

A detailed rationale for all opinions expressed should be provided.  In proffering the opinion, the examiner must clearly discuss the Veteran's service treatment records showing upper respiratory symptoms, including questionable sinusitis and rhinitis.  

3.  Return the record, and a copy of this Remand, to the VA examiner who provided the February 2015 opinion for an addendum opinion regarding the Veteran's stomach disorder.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the February 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Following a review of the record, the examiner should offer an opinion as to the following:

(a) Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed stomach disorder is proximately due to, or caused by, the Veteran's service-connected psychiatric disorder, to include any medications taken for such disorder; and 

(b) Whether it is at least as likely as not (a 50% or higher degree of probability) that the diagnosed stomach disorder have been aggravated by the Veteran's service-connected psychiatric disorder, to include any medications taken for such disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  In proffering this opinion, the examiner should consider the Veteran's assertion that stress affects her stomach disorder.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remanded claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


